FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUGO RYAN-MONCADA,                               No. 09-71442

               Petitioner,                       Agency No. A095-751-582

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Hugo Ryan-Moncada, a native and citizen of Peru, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s denial of Ryan-Moncada’s

request for voluntary departure. See 8 U.S.C. § 1229c(f); Alvarez-Santos v. INS,

332 F.3d 1245, 1255 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-71442